RITA W. GRUBER, Judge. 1 iWalter Powell III was convicted in a jury trial for possession of cocaine with intent to deliver and possession of drug paraphernalia. He was sentenced as a habitual offender to a total of 480 months’ imprisonment and $8000 in fines. He raises four points on appeal. In his first three points, he contends that the trial court erred in determining that police had probable cause to stop his car, that the prolonged detention was legal and valid, and that he freely and voluntarily consented to the search of his car.1 In his final point, he contends that the evidence was not sufficient to support the convictions. We affirm. The prohibition against double jeopardy requires that we review the sufficiency of evidence before we examine trial error. Stewart v. State, 2010 Ark. App. 9, 373 S.W.3d 387. [gin a challenge to the sufficiency of the evidence, we consider only the evidence supporting the verdict, including any evidence that was erroneously admitted. Id. For a criminal conviction, we review the evidence in the light most favorable to the State and affirm if the verdict is supported by substantial evidence. Id. Substantial evidence is evidence that induces the mind to go beyond mere suspicion or conjecture and that is of sufficient force and character to compel a conclusion one way or the other with reasonable certainty. Id. We defer to the finder of fact on matters of witness credibility. Id. Circumstantial evidence provides the basis to support a conviction if it is consistent with the defendant’s guilt and inconsistent with any other reasonable conclusion. McKenzie v. State, 362 Ark. 257, 208 S.W.3d 173 (2005). Sufficiency of the Evidence  On appeal, Powell challenges the jury’s finding that he possessed more than twenty-eight grams of cocaine, that he possessed it with intent to deliver, and that the scale found in his car was drug paraphernalia. Under the statute in effect at the time of these acts, it was unlawful “for any person to manufacture, deliver, or possess with intent to manufacture or deliver a controlled substance.” Ark.Code Ann. § 5-64 — 401(a) (Supp.2009). An element of subsection (a)(l)(B)(i)-(ii) was that the substance’s “aggregate weight, including an adulterant or diluent” be twenty-eight or more but less than two hundred grams. Ark.Code Ann. § 5-64-401 (Supp.2009). The definition of drug paraphernalia included “[a] scale or balance used, intended for use, or designed for use in weighing or measuring a controlled substance.” Ark. Code Ann. § 5-64-101(14)(B)(v) (Supp. 2009). Prior convictions relating [sto a controlled substance and the object’s proximity to the controlled substance were factors relevant to a determination that an object was drug paraphernalia. Ark.Code Ann. § 5-64-101(14X0 (Supp.2009). The events that led to the charges against Powell began with a traffic stop of his car the afternoon of March 7, 2011, by Officer Joe Warren of the Rogers Police Department’s narcotics unit. A bag of cocaine and a digital scale were found in a search of the car subsequent to the stop. Felisha Lackey of the state crime lab testified that the weight of the substance submitted in this case was 32.597 grams of cocaine, hydrochloride, and levamisole. She stated that the weight was for the cocaine and the cutting agent together and that no “quantitation test” had been done specifically for cocaine. We hold that her testimony constituted substantial evidence to support the jury’s finding that Powell possessed more than twenty-eight grams of cocaine, by aggregate weight, which is all that the statute requires. Police officers testified that the scale in Powell’s car was recovered along with the cocaine; that the quantity of cocaine was larger than typical for personal use; and that paraphernalia for personal use is more often a straw or a spoon or a syringe rather than scales, which are needed for measuring amounts to be sold. Powell testified in his own defense that he was a heavy user, that he used the scale because he had been cheated in making his buys, and that he had two prior convictions for felonies in Crawford County, Kansas. The jury was free to disbelieve Powell and to believe officers about the purpose of the scale; further, it was permissible for the jury to infer from Powell’s prior convictions that the scale was drug paraphernalia and that he possessed the cocaine with intent to deliver. The evidence was thus ^sufficient to support these two convictions. Suppression Issues Powell’s first three points concern the circuit court’s denial of his motion to suppress. The appellate court conducts a de novo review of a denial of a motion to suppress under the totality of the circumstances, reviewing findings of historical facts for clear error and determining whether those facts give rise to reasonable suspicion or probable cause, and giving due weight to inferences drawn by the circuit court and proper deference to the circuit court’s findings. Menne v. State, 2012 Ark. 37, 386 S.W.3d 451. We reverse only if the circuit court’s ruling is clearly against the preponderance of the evidence. Id. Probable Cause to Stop  Powell first argues that the stop was illegal because his vehicle displayed a valid Kansas license plate, he constantly used turn signals when changing lanes, he was not speeding, he received no ticket, and Officer Warren could not specify the traffic violation in his testimony. He concludes that the officer had no probable cause to stop him because he committed no traffic -violations. We disagree.  A police officer may conduct a traffic stop and detain a motorist only where the officer has probable cause to believe that a traffic violation has occurred. Barrientos v. State, 72 Ark.App. 376, 39 S.W.3d 17 (2001). The relevant inquiry is whether the officer had probable cause to believe that a traffic violation was being committed or had occurred. Id. Officer Warren testified that his primary job was “looking for drugs on the road.” He testified that he observed Powell’s vehicle impeding a line of four cars behind him in an Routside lane of 1-540 and, on two occasions, making lane changes and signaling only after beginning to move into the other lane. Both are traffic violations. Ark.Code Ann. §§ 27-51-301(b), -403(b), - 302 (Repl.2010); see also Yocum v. State, 325 Ark. 180, 188, 925 S.W.2d 385, 389 (1996) (stating that an arrest “shall not be deemed to have been made on insufficient cause ... solely on the ground that the officer ... is unable to determine the particular offense which may have been committed”) (citing Ark. R.Crim. P. 4.1). In light of these statutes and Officer Warren’s testimony, we cannot say that the trial court’s findings that traffic violations occurred and probable cause existed are clearly against a preponderance of the evidence. Prolonged Detention Powell contends that, even if the traffic stop was legal, the prolonged detention afterward violated Arkansas Rule of Criminal Procedure 3.1. He argues that he immediately complied with the officer’s request to produce a driver’s license and an insurance card, both of which were valid; there were no warrants for his arrest; he was not under the influence of alcohol or a controlled substance, nor did the officer use the trained canine that was in his patrol car; and the officer saw nothing illegal in plain view. He concludes that the trial court erred in determining that the detention was reasonable and “necessary.” We disagree.  As part of a valid traffic stop, a police officer may detain a traffic offender while the officer completes certain routine tasks, such as computerized checks of the vehicle’s registration and the offender’s driver’s license and criminal history, and the writing up of a citation or warning. Sims v. State, 356 Ark. 507, 157 S.W.3d 530 (2004). During this ^process, the officer may ask the motorist routine questions such as his destination, the purpose of the trip, or whether the officer may search the vehicle, and he may act on whatever information is volunteered. Id. However, after those routine checks are completed, unless the officer has a reasonably articulable suspicion for believing that criminal activity is afoot, continued detention of the driver can become unreasonable. Id. “Our case law suggests that a stop is not complete until the warning citation and other documents are delivered back to the driver.” Menne v. State, 2012 Ark. 37, at 5-6, 386 S.W.3d 451, 454. This detention is unrelated to a Rule 3.1 detention. Laime v. State, 347 Ark. 142, 60 S.W.3d 464 (2001).  The trial court found that the length of the traffic stop was reasonable. The court stated that, in observing the video, it noted “that within two minutes of questioning by Corporal Warren ... the defendant admitted to having K2 in his vehicle and approximately two minutes later he also admitted to the possession of the scales, which are commonly used in drug trafficking.” Officer Warren’s trial testimony, coupled with the time line of a video before us, reveal the following. The traffic stop occurred at 14:31. Warren approached Powell’s vehicle on the passenger side, told him why he had been stopped, and asked for proof of insurance and driver’s license. Warren observed Powell to be “very shaken and nervous”; his voice was “broken or shaky” and he made “very little eye contact.” Warren was suspicious of a Swisher cigar wrapper lying on the floorboard of the passenger seat, knowing the cigars to be commonly used for making “blunts” for smoking marijuana. At 14:33, Warren returned to his patrol vehicle to run the driver’s license and a background check, which revealed that 17Powell had been arrested on narcotics charges in Kansas. At 14:38, Officer Warren returned to Powell’s vehicle and asked him to step out to answer questions, which he did. Warren asked Powell what he had been arrested for; Powell at first just said “DWI,” and then said for “a set of scales that were used for marijuana.” Warren asked if he could search his vehicle, and at 14:39 Powell denied the request. At 14:39:45, within two minutes of the time questioning had begun, he admitted to having K2, an illegal synthetic marijuana, in the vehicle. Warren testified that he “could tell there was something else in the car at that time” and probably had told Powell he needed to be honest. At 14:41, after approximately two more minutes, when Powell was asked if he had “anything he shouldn’t,” he admitted having a scale underneath the seat. At 14:42:36, Powell gave Officer Warren permission to get the scale from the vehicle, which Powell did. Officer Warren went to the vehicle at 14:42:44, saw a suspected bag of cocaine in a Zip-Loc under the seat, and at 14:43:01, returned with it. At 14:43:15, he placed Powell under arrest. The first issue is whether the length of the traffic stop was reasonable. We agree with the State that it was. Within four minutes and six seconds of the time questioning began, Powell admitted that there were two illegal items in the vehicle and consented to its search. Officer Warren placed him under arrest approximately twelve minutes after the traffic stop was initiated. Furthermore, the legitimate purpose of the traffic stop was not complete when Officer Warren asked to search the vehicle, which was before he had returned Powell’s documents. The circuit court did not clearly err in finding the length of the stop reasonable.  The second issue is whether Officer Warren developed a reasonable articulable | ^suspicion that criminal activity was underway to allow further detention under Arkansas Rule of Criminal Procedure 3.1: A law enforcement officer lawfully present in any place may, in the performance of his duties, stop and detain any person who he reasonably suspects is committing, has committed, or is about to commit (1) a felony, or (2) a misdemeanor involving danger of forcible injury to persons or of appropriation of or damage to property, if such action is reasonably necessary either to obtain or verify the identification of the person or to determine the lawfulness of his conduct. An officer acting under this rule may require the person to remain in or near such place in the officer’s presence for a period of not more than fifteen (15) minutes or for such time as is reasonable under the circumstances. Officer Warren testified that Powell was nervous and avoided eye contact. Warren saw a Swisher cigar wrapper on the floor of the car and learned that Powell was previously arrested for narcotics. Powell initially admitted only to a DWI charge. He subsequently admitted to having K2 and a scale in his vehicle. The detention was approximately twelve-and-a-half minutes. The totality of the circumstances gave rise to a reasonable suspicion that Powell was engaged in felony criminal activity, thus allowing detention of fifteen minutes or a reasonable time under the circumstances. Consent to Search  Powell contends, as he did at the conclusion of the suppression hearing, that the evidence should have been suppressed because he did not freely and voluntarily give consent to search his car. He obtained no ruling on this argument, however, and it is not preserved for appellate review. A claim is barred when no specific ruling is made. Huddleston v. State, 347 Ark. 226, 61 S.W.3d 163 (2001). Affirmed. WALMSLEY, GLOVER, and WHITEAKER, JJ„ agree. HARRISON and BROWN, JJ., dissent.  . This case returns to us after we ordered Powell to Ble a supplemental addendum. Powell v. State, 2013 Ark. App. 149, 2013 WL 749772. The supplemental addendum he has filed contains a video CD of the traffic stop and search of the vehicle, along with an accompanying time line. The original addendum was deficient in these respects.